DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 4 and 12 based on the Response filed on 02/28/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 1-3, 5-7, 9, 13-14 and 16 are cancelled.  
Claims 4, 8, 10-12, 15 and 17-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As the previous non-final action mailed on 11/10/2020, applicants did not respond in Remarks filed on 02/28/2021 to clarify the matter of “uniformly mixed liquid crystal molecules” in claims 4 and 12 being “uniformly mixed single liquid crystal molecules” or “uniformly mixed several or multiple liquid crystal molecules”.  Since the unclear matter “a quantum dot liquid crystal panel, wherein the self-aligning liquid crystal material comprises uniformly mixed liquid crystal molecules” in claims 4 and 12; therefore claims 4, 8, 10-12, 15 and 17-18 are indefinite due to several meanings of  “uniformly mixed liquid crystal molecules”.
uniformly mixed (single) liquid crystal molecules 140M (140) and a self-aligning material 131C/132C; heating the self-aligning liquid crystal material to form a liquid crystal layer, a first self-aligning film 131, and a second self-aligning film 132 [0018]-[0019].  However, if the feature of “uniformly mixed several or multiple liquid crystal molecules”,  the reference Park et al. discloses a liquid crystal display device comprising multiple liquid crystal molecules, and a self-alignment layer formed between the first substrate and the liquid crystal layer with homogeneously mixed with the liquid crystal molecules 310 without phase separation at room temperature [0109]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160357068) in view of Jun et al. (US 20170183565), Wu et al. (US 20140192295) and Park et al. (US 20160077365).

    PNG
    media_image1.png
    335
    552
    media_image1.png
    Greyscale

Regard claims 4 and 12, Yang et al. disclose a quantum dot liquid crystal panel comprising: 
a color film substrate, wherein the color film substrate comprises a base substrate 2 and a red quantum dot color resistance 41, a green light quantum dot color resistance 42, and a blue color resistance [a transparent film 43 used as a color resistance may allow the transmission of blue light if the backlight is blue light. However, it should be appreciated that it is only necessary to provide a blue quantum dot film for the quantum dot excitation layer 4 to correspond to a blue sub-pixel if the backlight is white light [0033]] repeatedly disposed on the base substrate in intervals; 
an array substrate 1, wherein the array substrate 1 and the color film substrate 2 are disposed opposite to each other; a blue backlight source [a backlight module 300 is a blue backlight module, see Fig. 4], wherein the blue backlight source is disposed on one side of the array substrate opposite to another side of the array substrate facing the color film substrate; 
a liquid crystal layer 3 disposed between the color film substrate 1 and the array substrate 2; 
a blue light absorption layer [blue filter layer 5] between the red quantum dot color resistance 41 and the base substrate 2, and between the green light quantum dot color resistance 42 and the base substrate 2; and 
a black shading layer [a black matrix 9] disposed in intervals between the red quantum dot color resistance 41, the green light quantum dot color resistance 42, and the blue quantum dot color resistance 43 to separate the red quantum dot color resistance 41, the green light quantum dot color resistance 42, and the blue color resistance [a transparent film 43 used as a color resistance may allow the transmission of blue light if the backlight is blue light. However, it should be appreciated that it is only necessary to provide a blue quantum dot film for the quantum dot excitation layer 4 to correspond to a blue sub-pixel if the backlight is white light [0033]]; 
wherein the blue light absorption layer [the blue filter layer 5] contacts with the black shading layer [the black matrix 9].  

Yang et al. fail to disclose the quantum dot liquid crystal panel, wherein (1) the quantum dot liquid crystal panel, wherein the red, green and blue color resistances comprising 

    PNG
    media_image2.png
    345
    536
    media_image2.png
    Greyscale

Jun et al. teach (1) the quantum dot liquid crystal panel, wherein the aforementioned quantum dot-polymer composite as a color filter, two or three types of photosensitive compositions including a red quantum dot, a green quantum dot, (and optionally, a blue quantum dot) may be prepared, and a patterning process for each of the compositions is repeated to provide a desirable pattern of the quantum dot-polymer composite the absorbed light amount thereof from the excitation light (e.g., blue light) from the blue light source 110 (see Figs. 4-6).

    PNG
    media_image3.png
    329
    423
    media_image3.png
    Greyscale

Wu et al. teach the quantum dot liquid crystal panel, wherein (2) the liquid crystal layer 140 with a first self-aligning film 132C formed on a surface of the array substrate facing single liquid crystal molecules and a self-aligning material, the liquid crystal layer 131C/132C, wherein the first self-aligning film 132C, and the second self-aligning film 131C are formed from a self-aligning liquid crystal material after heating [heating an evaporation source (in this embodiment, the evaporation source is a stearic acid) to form the first organic molecules 131C on the base layer 121 by a self-aligned approach [0018]-[0019] and so it can achieve a manufacturing process with a low-temperature and improving the application range of the liquid crystal alignment layer 131 [0024]].  It is obvious to use the same a self-aligned approach for both the first self-aligning film and second self-aligning film. Furthermore, Park et al. teach (a) a liquid crystal display device comprising the multiple liquid crystal molecules, and a self-alignment layer formed between the first substrate and the liquid crystal layer with or homogeneously mixed with the liquid crystal molecules 310 without phase separation at room temperature [0109] [homogeneous mixture means mixture in which the composition is uniformly throughout the mixture].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Yang et al. disclosed with the quantum dot liquid crystal panel, wherein (1) the quantum dot liquid crystal panel, wherein the red, green and blue color resistances comprising red, green and blue quantum dot color resistances with using the blue backlight source for providing a desirable pattern of the quantum dot-polymer composite the absorbed light amount thereof from the excitation light from the blue light source as Jun et al. taught; (2) the liquid crystal layer with a first self-aligning film formed on a surface of the array substrate facing the color film substrate; a second self-aligning film formed on a surface of the color film substrate facing the array substrate, wherein the self-aligning liquid crystal material comprises uniformly mixed liquid crystal molecules and a self-aligning material, the liquid crystal layer, the first self-aligning film, and the second self-aligning film are formed from a self-aligning liquid crystal material after heating for improving the application range of the liquid crystal alignment layer [0024] as Wu et al. taught; the uniformly mixed several or multiple liquid crystal molecules and a self-aligning material for manipulating pretilt angle, transmissivity and luminance (TABLE 1) as Park et al. taught.

2.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160357068) in view of Jun et al. (US 20170183565), Wu et al. (US 20140192295) and Park et al. (US 20160077365) as applied to claims 4 and 12 in further view of Xu (US 20180374904).

Wu et al. fail to disclose the quantum dot liquid crystal panel, wherein a water oxygen barrier layer disposed on the red quantum dot color resistance, the green light quantum dot color resistance, and the blue quantum dot color resistance wherein the water oxygen barrier layer is a light transmissive material.

    PNG
    media_image4.png
    286
    461
    media_image4.png
    Greyscale

Xu teaches a water oxygen barrier layer 30 disposed on the red quantum dot color resistance 42, the green light quantum dot color resistance 43, and the blue quantum dot color resistance 44 wherein the water oxygen barrier layer 30 is a light transmissive material [since it made of silicon nitride or silicon oxide [0040]].

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Yang et al. disclosed with a water oxygen barrier layer disposed on the red quantum dot color resistance, the green light quantum dot color resistance, and the blue quantum dot color resistance wherein the water oxygen barrier layer is a light transmissive material for  improves the device life span and light efficiency (abstract) as Xu taught. 
s 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20160357068) in view of Jun et al. (US 20170183565) and Wu et al. (US 20140192295) and Park et al. (US 20160077365) as applied to claims 4 and 12 in further view of Sun (US 20100060822).
Yang et al. fail to disclose the features of claims 10-11 and 17-18.

    PNG
    media_image5.png
    253
    572
    media_image5.png
    Greyscale

Sun teaches the quantum dot liquid crystal panel, wherein
Claims 10 and 17:
a plurality of reflecting layers [a black matrix 111 made from Cr metal or its oxide (CrOx) by means of sputtering and photolithography processes. The thickness of the black matrix is in the range of 0.1 µm-1 mm. The thickness of a typical organic black matrix is 2-4 µm, and the thickness of a typical Cr metal black matrix is 0.2 µm. A white balance can be realized by utilizing a black matrix and sub-pixels of a different aperture ratio to regulate the ratio of an emergent light volume [0106]] disposed between the red quantum dot color resistance, the green light quantum dot color resistance, and the blue quantum dot color resistance to separate the red quantum dot color resistance, the green light quantum dot color resistance, and the blue quantum dot color resistance.
Claims 11 and 18: 
a plurality of pillars 114 disposed between the array substrate and the color film substrate, wherein the plurality of pillars are disposed corresponding to the plurality of reflecting layers 111.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify a liquid crystal display device as Yang et al. for reducing the thickness of the black matrix [0106] and for maintaining a gap [0116] as Sun taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871